



Exhibit 10.01
logo2a51.jpg [logo2a51.jpg]                            








February 12, 2018


Sandor Barna
sbarna@gopro.com




Dear Sandor:


Congratulations on your new position at GoPro! Your title will be Senior Vice
President, Chief Technology Officer reporting to Nicholas Woodman in our San
Mateo Office. You will receive an annual salary of four-hundred twenty thousand
dollars ($420,000.00), which will be paid bi-weekly per the Company's normal
payroll procedures. You will also be eligible for a bonus of up to 60% of your
annual salary per year, which will be paid annually based on company performance
and individual objectives.
 
We are excited about all the great work you have been doing for this team and
look forward to seeing your continued success!


The promotion will be effective on February 2, 2018.


Congratulations again and the best wishes in your new position.


Sincerely,


/s/ Laura Robblee
    
Laura Robblee
Vice President, People and Places











